Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	The claims are allowed following the submission of amended claims and arguments. The applicant has established that there is no indication in the cited prior art Chubarova that one of ordinary skill in the art would be motivated to add Ag to the polyoxometalate composition. Based on the STIC search and the prior art search conducted by the examiner, applicant’s claims are allowable. The composition of the polyoxometalate composition as claimed is novel and nonobvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732